Citation Nr: 1145372
Decision Date: 12/13/11	Archive Date: 01/30/12
                                                     DOCKET NO. 08-36 321	)        DATE DEC 13 2011

On appeal from the Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 percent for left cubital tunnel syndrome with compression of the ulnar nerve.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for residual disability of cervical spine treatment.

REPRESENTATION 

Appellant represented by:   Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Jennifer Margulies, Counsel

INTRODUCTION

The Veteran had active duty from August 1985 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) from March 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

In September 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issues of entitlement to an increased evaluation in excess of 10 percent for left cubital tunnel syndrome with compression of the ulnar nerve, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent clinical evidence of record fails to demonstrate that the Veteran has residual disability of cervical spine treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical providers.

-2-

CONCLUSION OF LAW

The criteria for compensation under the provision of 38 U.S.C.A. § 1151 for residual disability of cervical spine treatment have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

The Veteran was issued a VCAA notification letter in January 2008. This notice fulfilled the provisions of 38 U.S.C.A. § 5103(a) with regard to the § 1151 claim.

-3-

The Veteran was informed about the information and evidence that is necessary to substantiate his claim; the information and evidence that VA will seek to provide; and the information and evidence the claimant is expected to provide. The Veteran was provided the specific elements of a claim under the provisions of 38 U.S.C.A. § 1151. He was also advised of the considerations for assignment of a disability rating and/or an effective date, in the event of award of any benefit sought, per Dingess/Hartman.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.

VA has obtained the Veteran's pertinent VA treatment records and private medical records. All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file. As the facts are not in dispute which serve as the basis for the Board's decision herein, a clinical opinion or examination is not warranted pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Pertinent Law and Regulations

Applicable law provides that compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

-4-

Facilities of the Department of Veterans Affairs means facilities over which the Secretary has direct jurisdiction, government facilities for which the Secretary contracts, and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.§1710 (hospital, nursing home or domiciliary care and medical treatment). The term "non-Department facilities" means facilities other than facilities of the Department. 38 U.S.C. § 1701(3) and (4).

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. Loving v. Nicholson, 19 Vet. App. 96, 100 (2005). In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity. Id. at 101.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the

-5-

determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the evidence must preponderate against the claim. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he is entitled to compensation pursuant to 38 U.S.C.A. § 1151 for residual disability of cervical spine treatment at a non-VA facility.  In the Veteran's claim he asserted that a VA doctor, Dr. Ebert, referred him to Advanced Pain Management Center for the problems the Veteran was having with his spine. The Board notes, and the Veteran has acknowledged, that Advanced Pain Management Center is not a VA hospital or VA pain management center.

Advanced Pain Management Center performed a radiofrequency facet denervation on June 13, 2007 and the Veteran reported that he has been "in excruciating pain ever since".

The Veteran submitted his medical records from Advanced Pain Management Medical Center and the records show that Dr. Ebert was the referring doctor. The medical records prior to June 2007 show that the Veteran was complaining of thoracic and cervical spine pain and radiating pain to his arms. Cervical radiculopathy was diagnosed.  The June 13, 2007 Advanced Pain Management Center records show that the Veteran received a radiofrequency facet denervation of the C2-C5 discs. The records indicate that the Veteran's consent was obtained and he was informed of the risks of the procedure.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has

-6-

held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Board emphasizes that the treatment the Veteran received was not at a VA treatment facility as defined by 38 U.S.C. § 1701(3). The Veteran needs to show that a disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. Loving v. Nicholson, 19 Vet. App. 96, 100 (2005); see also 38 C.F.R. § 3.361(c)(1). There has been no demonstration that the VA physician showed negligence in referring the Veteran to Advanced Pain Management Center for treatment for his cervical spine disability. The Veteran was seen at the clinic before and after the June 2007 procedure. Medical records show treatment from April 2007 to September 2007. In addition, the Veteran was informed by Advanced Pain Management Center about the risks and the benefits of the procedure and the Veteran underwent the procedure knowingly and without duress or coercion. The Board has found no wrong doing or negligence on the part of VA. The law specifies that the Veteran needs to establish "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately causing a veteran's additional disability." See 38 U.S.C. § 1151. The VA did not furnish the Veteran's treatment but rather referred the Veteran to Advanced Pain Management Center, a private (non-Department facility) for care. Hence, there has been no demonstration that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider; nor has it been shown that VA furnished hospital care or medical or surgical treatment without the Veteran's informed consent. Advanced Pain Management Center has not been shown to be other than a competent institution and, as noted above, the Veteran provided informed consent for the facet denervation procedure on June 13, 2007.

The Veteran has been provided with ample opportunity to present competent medical evidence to support his claim. However, he has not done so. See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits). In short, there is no competent medical evidence of record which supports the claim. The Board also notes that lay evidence can be competent

-7-

evidence to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, the Veteran has not established a claim against the VA, as the Veteran has not asserted that VA provided the treatment, but rather a private (non-Department) independent medical facility.

As the evidence fails to show that an additional chronic cervical spine disability is due to fault on the part of the VA, or that VA treatment was provided without the Veteran's informed consent, the Board finds that the claim for compensation pursuant to 38 U.S.C.A. § 1151 for residual disability of cervical spine treatment is denied.

ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residual disability of cervical spine treatment is denied.

REMAND

The Board finds that further development of the record is needed prior to appellate consideration of the increased rating and TDIU claims.

The Veteran is currently service-connected for left cubital tunnel syndrome with compression of the ulnar nerve. The most recent examination provided to the Veteran was in September 2008. The examiner discussed the normal activity of the ulnar nerve and attributed the Veteran's numbness to his C7. However, in a September 2011 hearing before the undersigned, the Veteran indicated that his hand stays numb all the time and his pain has increased. He also testified that his pain begins in his elbow and shoots down through his hand and attributes the pain to origins in his service-connected disability. The Veteran is competent to describe

-8-

the pain he experiences. In addition, VA treatment records dated in 2010 show chronic pain in the Veteran's left arm. The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377(1994).

The Board finds that the issue of entitlement to TDIU has been raised by the record in conjunction with the increased rating claim, and as such, is inextricably intertwined with the issue of entitlement to an evaluation in excess of 10 percent for service-connected left cubital tunnel syndrome with compression of the ulnar nerve. Rice v. Shinseki, 22 Vet. App. 447 (2009). To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. The medical records show that the Veteran had been employed as a commercial printer and retired due to pain and disability. {See Madison VA medical records dated in June 2010.)

An opinion would be useful to determine whether it is at least as likely as not that the Veteran's service-connected left cubital tunnel syndrome with compression of the ulnar nerve renders him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the extent of his service-connected left cubital tunnel syndrome with compression of the ulnar nerve. The claims folder must be made available to the examiner in conjunction with the examination. Perform all necessary diagnostic tests, and report all clinical manifestations in detail. In addition, please note whether the Veteran is left hand or right hand dominant.

-9-

The clinician is also requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected left cubital tunnel syndrome with compression of the ulnar nerve is so severe that it is impossible for him to sustain substantially gainful employment. The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

2. Adjudicate the increased rating and TDIU issues, with consideration of all evidence of record. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

-10-



